Title: To John Adams from John Bondfield, 20 February 1781
From: Bondfield, John
To: Adams, John



Bordeaux 20 february 1781

By this days post we are advised of the sailing from Cadiz of the Spanish Fleet consisting of thirty Sail of the line to cruize off Cape St. Vincent prepered to intercept the English Fleet destind for Gibralter. Their wild Goose chase against that fortress employs Men ships and money that might be put to much more useful purpose. Two Dutch Couriers from Madrid and one for Versailes past thro this City yesterday. Their mission is dispatches are of course unknown to themselves of course only conjecture at their contents otherways nothing new. We have a Vessel that will leave this in a few Days for Virginia. We have had no arrivals later than them and the french frigate of 28 December. Our private Letters from Philada. are of the 20th.
Great Speculations are on foot in West India Goods. Tobacco has also taken a rise. By this we may depend the Ideas of the French are not for a Speedy Peace. With respect I am Sir Your very hhb. Servant

John Bondfield

